Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 8/20/2019 and IDS received 11/18/2019, 11/19/2019, 3/19/2020 and 1/6/2021 have been entered.

Election
Applicant’s election without traverse of Group I in the reply filed on 11/2/2021 is acknowledged. Upon further consideration, Group III, claim 38 will be included in group I as they all drawn to product claims and the requirement for species election is hereby withdrawn.
Claims 32-33 and 39 (drawn to method) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Only claims 1, 21-31 and 34-38 are presented for examination on the merits. 
Priority
This application is a 371 of PCT/JP2018/006662 (filed 2/23/2018) which claims foreign application JAPAN 2017-032742 (filed 2/23/2017).

Specification
Abstract


The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The use of the trademark “Teflon” in US20200231960, [0130], and in numerous occurrences in the specification, have been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Objections
Claim 21 is objected to because of the following informalities: in line 2, it is not clear what “has a of gelation” means”. Please amend and clarify.
Claim 30 is objected to because of the following informalities: please spell out “PET”, “PE” and “PP” at least in the first occurrence.
Claim 37 is objected to because of the following informalities: a space is missing in line 3 between allows and penetration.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 30 and 37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 30 contains the trademark/trade name Teflon.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a material and, accordingly, the identification/description is indefinite.

Claim 37 recites the limitation "a biological component embedded therein" in line 3.  There is insufficient antecedent basis for this limitation in the claim because no biological component is claimed in claim 37.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 21, 23, 34-35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuzawa (Die Makromolekulare Chemie, 1974, 175:31-41).
Matsizawa teaches an aqueous gel: polyvinyl alcohol (page 983, abstract, line 4++). 
For Claims 1, 21, 34 and 37: the reference teaches an aqueous gel comprising: a polyvinyl alcohol resin (page 31, abstract, lines 1-3) having a syndiotacticity of 34.2-39.3% in oC or higher, page 32, 2nd full paragraph, line 4++, for claim 21); for claim 37, no additional component is claimed for allowing penetration of a component secreted by a biological component embedded therein while…., therefore as a polyvinyl alcohol resin is the only claimed component, Matsuzawa’s teaching meet the claim limitation. 
For part of claims 23 and 35, the reference teaches the polyvinyl alcohol resin has a polymerization degree between 100 to 4690 (“DP”, page 33, Tab. 1).

Claims 1, 21, 23-24, 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (Polymer Journal, 1992, 24(1):115-119).
Yamamoto teaches an aqueous gel: polyvinyl alcohol (page 115, title and abstract). 
For Claims 1, 21, 34 and 37: the reference teaches an aqueous gel comprising: a polyvinyl alcohol resin (page 115, abstract, line 3++) having a syndiotacticity of 38.3% in triad (page 115, abstract, line 4++ also see page 118, Table III Triad% and Fig. 4), wherein the aqueous gel reaches gelation at room temperature (read as a temperature of -5oC or higher, page 117, right column, 2nd full paragraph, line 3++, for claim 21); for claim 37, no additional component is claimed for allowing penetration of a component secreted by a biological component embedded therein while…., therefore as a polyvinyl alcohol resin is the only claimed component, Matsuzawa’s teaching meet the claim limitation. 
For part of claims 23 and 35, the reference teaches the polyvinyl alcohol resin has a saponification degree 99% (“DS”, page 118, Table III).
For claims 24 and 36, the reference teaches the polyvinyl alcohol resin is a saponification product of a polymer having vinyl pivalate (PVP) as a polymerizable component (page 115, title and page 118, left column, line 2++, and 1st full paragraph++).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 
Claims 1, 21-31 and 34-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuzawa/Yamamoto in view of Kim (Biomaterials, 2015, 40:51-60) and De Carlo (International J of Molecular Medicine, 2010, 25:195-202).
Matsuzawa/Yamamoto teaches what is above as applied.
Matsuzawa/Yamamoto does not explicitly teach the aqueous gel has a stress of 0.3 ro 30 kPa as recited in claims 22 and 31, a biological component and a cell culture component are embedded in the layer as recited in claims 25 and 38, the biological component is bone marrow cell or liver cell as recited in claims 26-27, the cell culture component is a phosphate buffer as recited in claim 28, a supporting base PP as recited in claim 29-30. 
Kim teaches use of polyvinyl alcohol hydrogel to investigate stem cell differentiation, wherein the hydrogel has a stress of 1-24 kPa (page 54, left column, 1st full paragraph, line 2++), bone marrow stem cells (page 53, right column, 2nd full paragraph++) is seeded/embedded in the PVA hydrogel in cell culture medium (DMEM/Ham’s F-12, page 54, left column, line 4++, 1st full paragraph, line 4++), a polypropylene (PP) was used as base/mold (page 53, left column, 2nd full paragraph, line 3++) to support PVA.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to embed bone marrow cells and cell culture component in PVA gel.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach components for a cell embedding device/gel and Kim teach the importance of broad stiffness of PVA hydrogel for success stem cell culture and differentiation (page 52, right column, line 3++), therefore it is obvious for one of ordinary skill in the art to optimize the device/hydrogel to include stem cell and cell culture component in the hydrogel with expected success.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed device/hydrogel including use of stem cells and cell culture components, etc. is routine and known in the art.  

claim 27. 
De Carlo teaches use of polyvinyl alcohol hydrogel to support pancreatic islet survival (page 195, title and abstract, page 196, left column, 3rd full paragraph++ and page 197, Fig. 1), wherein the PVA gel is non-toxic and possess a good permeability (page 201, left column, end of  2nd full paragraph).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to embed pancreatic islet cells and cell culture component in PVA gel.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach components for a cell embedding device/gel and De Carlo teaches use of polyvinyl alcohol hydrogel to support pancreatic islet survival (page 195, title and abstract, page 196, left column, 3rd full paragraph++ and page 197, Fig. 1), wherein the PVA gel is non-toxic and possess a good permeability (page 201, left column, end of  2nd full paragraph), therefore it is obvious for one of ordinary skill in the art to embed pancreatic islet cells and cell culture component in the PVA hydrogel with expected success.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed device/hydrogel including use of pancreatic islet cells, etc. is routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 21-22, 25-31, 34 and 37-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 23-24, 29-35, 44 and 46 of co-pending US application No. 16487400. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to aqueous gel comprising polyvinyl alcohol, a biological component and a cell culture component, while the instant application specifies the syndiotacticity of the polyvinyl alcohol, therefore the cell/tissue embedding device of instant application is rendered obvious of the co-pending application.
  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653